PARSONS, J.
The record of the suit in Chancery, in Georgia, was offered as evidence of the insolvency of the estate of plaintiff’s testator, and to show the number, value, &c. of tlio .slaves charged to the plaintiff as executor. The insolvency of the estate is clearly shown by the transcript, and it is competent evidence of this fact; but we cannot see the relevancy or materiality of this fact, in this suit, for the plaintiff’s rights are the same, -whether the estate is solvent or insolvent. Hence the plaintiff was not injured by the exclusion of the transcript when offered for this purpose.
If the transcript had been offered in connection with other evidence, it would probably be admissible, as showing that the slave sued for had been charged to the plaintiff, as the property of the testator. But if this fact can be collected from the transcript alone, it is only by inference from the character and objects of the suit. Lord Chief Justice De Grey, in his celebrated opinion in the Duchess of Kingston’s case, which has since ■been followed as a just exposition of the law upon this subject, holds, “ that neither tlio judgment of a concurrent nor exclusive jurisdiction is evidence of any matter to bo inferred by argument from the judgment.” — 2 Phillips on Evidence, 4. Taking this to bo the law, the transcript was properly excluded by the court below.
*436But in tbe charge first given, we think the Circuit Court mistook the law. It is well settled that admissions which have been acted on by others are conclusive against the party making them, in all cases between him and the person whose conduct he has influenced. Nor is it material whether the admission is expressly made, or is to be inferred from the conduct of a party. And in the operation of this rule, it is unimportant whether’ the admission is true or false, made fraudulently or innocently, it being the fact of another’s having acted, on it, that renders it conclusive. In Dezell v. Odell, 3 Hill, 215, a constable had seized goods by virtue of execution, which were delivered to a third person, on his giving a receipt to re-deliver them on a certain day; when the day arrived, the receiptor refused to redeliver them, claiming that the goods at the time of the levy and receipt were his own, and the court held, that in an action brought by the constable, to recover the goods, the receiptor was estopped from setting up title in himself, Cowen, J. in delivering the opinion of the court, saying, “ Had the defendant’s claim been interposed at the time of the levy, and he had signed the receipt in terms without prejudice to his right, the question would have been open. The creditor would thus have been put upon his guard, and enabled to seek for other property on finding that his debtor had no title to that in question. Indeed,, here was a cause of action on the part of the receiptor, directly calculated to influence the conduct of the creditor in a way prejudicial to his interests, unless we hold the receiptor. The officer being induced to part with the possession, or to forbear taking actual possession, by the receiptor recognizing his right, and agreeing to take or hold for him, was itself an injury, if we now let the defendant go free. We then have a clear case of an admission by the defendant, intended to influence the conduct of the man with whom he was dealing, and actually leading hins into a line of conduct which must be prejudicial to his interests, unless the defendant be cut off from the power of retraction. This is the very definition of an estoppel in pais. For the prevention of fraud, the law holds the admission to be conclusive.”
In Gosling v. Birnie, 20 Eng. Com. Law R. 153, a defendant, who was a wharfinger, agreed to hold certain timber for’ the plaintiff, who purchased of one Ross. There was evidence-*437showing that Ross had previously sold the timber to one Allum, of which the defendant had notice. Some time after the defendant agreed to hold the timber for the plaintiff, he presented a bill for wharfage due upon it, saying to the plaintiff, “ These are the only charges on your timber.” Afterwards refusing on demand to deliver the timber to the plaintiff, an action of trover was instituted to recover damages for its conversion. The defendant rested his defence upon the ground, that the timber was not the plaintiff’s property, but the property of Allum. The court held that the defendant was estopped by his own admissions from denying that the plaintiff had title to the timber. “For,” says Lord C. J. Tindal, “unless they amount to an estop-pel, the word estoppel may as well be blotted out from the law.” In the cases cited, as in this case, the plaintiffs had acted on the admissions of the defendants, and had placed themselves in a position different from that occupied by them before the admissions were made. So in this case, acting on the admissions of Hunt, the plaintiff inventoried the slave sued for, as the property of the estate of his testator; and by so doing, rendered himself prima, facie liable to those interested in the estate, for the value of the slave. And it does not appear that he has been discharged from this liability. It is clear from the authorities cited, that Hunt is '"stopped under this state of facts, from contradicting his admissions, or setting up in himself a title to the slave, which existed within his knowledge, previously to the surrender to the executor.
It is, however, insisted that although Hunt is estopped from setting up a title to the slave, existing previously to the surrender to the plaintiff as executor, yet the defendant is not, being a bona fide purchaser, without notice of the plaintiff’s rights. We think that a person claiming title under one who is estop-ped, will also be bound by the estoppel, unless the estoppel is fraudulent. —Sikes v. Basnight, 2 Dev. & Bat. 151; Phelps v. Blount, 1 Dev. 117.
The result is, that the judgment must be reversed, and the cause remanded.